DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed December 22, 2021. 
Claims 1, 3 and 8 have been amended.  
Claims 2 and 9 have been cancelled.
Claims 1, 3-8, 10-14 and 15 are now pending in the application.

Allowable Subject Matter
Claims 1, 3-8, 10-14 and 15  (renumbered 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a computer apparatus, the prior art of record teaches receiving a data block, dividing the data block into at least two sub-blocks, encoding a first sub-block at a first data rate modulation and encoding a second sub-block at a second data rate modulation, appending the second sub-block to the first sub-block to create a combined data block, and affixing a set of known symbols to the combined data block. Such teachings may be seen in Luo et al, U.S. Patent Application Publication No. 20150098420 A1 (e.g., FIGS. 12, 14 and ¶ [0080] [0082] [0087]).
The prior art of record teaches broadcasting a combined data block and appended known symbols. Such teachings may be seen in Sengupta et al, U.S. Patent Application Publication No. 20210044384 A1 (e.g., ¶ [0034]).

However, the prior art of record fails to teach individually or in combination or render obvious the limitations regarding channels or sub-blocks being prioritized for a particular set of recipients, i.e., dividing the data block into at least two sub-blocks by prioritizing segments of the data block based on sets of intended recipients.  
Claims 3-7, dependent from claim 1, are also allowed.
Regarding independent claim 8, directed to a method, the prior art of record teaches detecting a signal with varying data rate modulation, receiving a signal with sub-blocks, each sub-block having a different modulation, utilizing known symbols in the signal to compute initial channel impulse responses, detecting a first sub-block, outputting the decoded first sub-block, detecting a second sub-block, and outputting the decoded second sub-block, as well as receiving a number of encoded, modulated sub-
The prior art of record teaches code optimized for a channel or code rate, as may be seen in Jang et al, U.S. Patent Publication No. 11223444 B2 (e.g., Column 15, lins 63-67 and Col 16, lines 1-18). The prior art of record teaches fitting code blocks within a symbol group, as may be seen in Lee et al, U.S. Patent Application Publication No. 20190327024 A1 (e.g., FIG. 8 and ¶ [0047]).
However, the prior art of record fails to teach individually or in combination or render obvious the limitations determining a best fit modulation for each of the first sub-block and second sub-block; and outputting the decoded second sub-block.  
Claims 10-15, dependent from claim 8, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471